Citation Nr: 1811248	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-01 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for sleep apnea.  

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a bilateral neurological disorder of the upper extremities/hands.

4.  Entitlement to service connection for a bilateral neurological disorder of the lower extremities/feet.

5.  Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure during service.

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for gastrointestinal disorder, to include gastroesophageal reflux disorder (GERD) and to include as secondary to service-connected PTSD.  

9.  Entitlement to service connection for alcohol and substance/drug abuse as secondary to service-connected PTSD.  

10.  Entitlement to an evaluation in excess of 50 percent for PTSD, except for the periods of August 11, 2010 through October 31, 2010; May 4, 2011 through June 30, 2011; and, July 2, 2012 through August 31, 2012.  

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to November 1968, with service in the Republic of Vietnam from July 1967 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 and June 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The skin, hepatitis C, erectile dysfunction, gastrointestinal/GERD, substance abuse, PTSD and TDIU issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The AOJ last denied service connection for sleep apnea in an unappealed January 2011 rating decision.  

2.  Evidence received since January 2011 does not demonstrate that the Veteran has a current sleep apnea disability and therefore does not relate to an unestablished fact necessary to substantiate a claim of service connection for sleep apnea.

3.  The Veteran has not had a neurological disorder of the bilateral lower extremities at any time since contemporaneous to when he filed his claim to the present.  

4.  The Veteran's cervical spine and upper extremity neurological disorders did not until many years after active service, and were not caused by his active service.  


CONCLUSIONS OF LAW

1.  The January 2011 rating decision that denied service connection for sleep apnea is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence having not been received, the criteria for reopening the claim of service connection for sleep apnea have not been met.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for a neurological disorder of either upper extremity have not all been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for a neurological disorder of the either lower extremity have not all been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  



Reopening Service Connection for Sleep Apnea

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or unaddressed new and material evidence is received during the appeal period after the decision.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).  The withdrawal of an appeal is deemed a withdrawal of the notice of disagreement and of the substantive appeal.  38 C.F.R. § 20.204(c) (2017).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012).  

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Historically, service connection for sleep apnea (claimed as sleep condition) was denied in a January 2011 rating decision; service connection was denied at that time because the evidence of record failed to demonstrate that a disability had been clinically diagnosed.  The Veteran was informed that decision in a January 12, 2011 notification letter.  The Veteran filed to reopen service connection for sleep apnea on January 23, 2012; prior to that date, the Veteran did not submit any additional evidence or a notice of disagreement regarding the sleep apnea issue.  

As no timely notice of disagreement or new and material evidence was received during the one year appeal period following the January 2011 notice letter, the January 2011 rating decision also became final.  See 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.1103 (2017); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  New and material evidence is therefore required to reopen the claim of service connection for sleep apnea.  See 38 U.S.C. § 5108 (2012); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

The evidence received since January 2011 consists of the Veteran's statements of record, Social Security Administration (SSA) records, and his private and VA treatment records.  

In January 2012, the Veteran filed a claim to reopen service connection for sleep apnea.  He stated that he felt tired during the day, stopped breathing frequently at night, and had shortness of breath, memory problems, mood swings, and depression; he also stated that he had a difficulty staying asleep and to frequently urinate at night.  Finally, he indicated that he had an appointment for a sleep study in January 2012 at a VA facility.  However, in the Veteran's August 2013 statement, he indicated that his sleep study "showed a negative result" for sleep apnea, "even though [his] breathing sometimes stops during the night."  

Review of the SSA records discloses sleep problems related to his psychiatric and substance abuse disorders, although no diagnosis of sleep apnea is noted in those records.  The Board has also reviewed the Veteran's private and VA treatment records; those records do demonstrate sleep impairment, although that symptomatology is shown to be related to the Veteran's service-connected PTSD disability.  Those records also do not include any diagnosis for sleep apnea.  

Based the above evidence, the Board must deny reopening service connection at this time.  In order to reopen service connection for sleep apnea, the Veteran must demonstrate, first, that he has a current disability.  

Insofar as the Veteran has indicated that he has sleep symptomatology in his statements of record and indicated that he stopped breathing at night, the Board reflects that sleep apnea is not a condition that is capable of lay diagnosis, nor does the Veteran have the requisite medical expertise to render a diagnosis in this case.  Accordingly, the Veteran's statements are not competent evidence in this case as to whether a current sleep apnea disability exists during the appeal period.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue); cf. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

Instead, the evidence received since his last final decision in January 2011 does not show that any medical professional has diagnosed the Veteran with sleep apnea; insofar as the Veteran indicated that he had a sleep study, he later indicated that sleep study came back "negative," even though he sometimes stopped breathing at night.  Based on these statements, it is clear that the Veteran has conceded that he does not have a current diagnosis for sleep apnea.  Instead, the Veteran's claimed sleep symptomatology has routinely been associated with his service-connected psychiatric disability.  

Accordingly, as the evidence in this case fails to demonstrate any current sleep apnea disability since the January 2011 rating decision, the Board must find that new and material evidence that reasonably raises a possibility of substantiating the Veteran's claim has not been received.  Reopening service connection for sleep apnea at this time must therefore be denied.  See 38 C.F.R. § 3.156.  


Service Connection for Cervical Spine Disorder and 
Neurological Disorders of the Bilateral Upper and Lower Extremities

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).

Additionally, the Veteran is presumed exposed to herbicides due to his service in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  VA regulations also provide that for a veteran who has been exposed to an herbicide agent, such as that contained in Agent Orange, during military service, service connection for early-onset peripheral neuropathy will be presumed, as long as the early-onset peripheral neuropathy becomes manifest to a compensable degree or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2017).  Herbicide agents are defined by VA regulation as a chemical used in an herbicide used by the United States, specifically noted as: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and, picloram.  See 38 C.F.R. § 3.307(a)(6)(i) (2017).  

In statements, particularly those from January 2012, September 2012 and August 2014, the Veteran has indicated that his claimed cervical spine, bilateral upper extremity, and bilateral lower extremity disorders began during service after his drill sergeant repeatedly pushed the butt of a rifle against his neck and back when he missed his targets during marksmanship training in basic training.  He further indicated that he was "denied the opportunity" to seek medical treatment, and that if he were to have sought medical treatment during military service he would have been thrown in the brig.  He has stated that he has lived with pain for a long time, and that he "sometimes self-medicated" the pain.  

In the September 2012 statement, the Veteran indicated that he "was afraid to tell VA about [his] situation" after discharge from service because he "wanted to go and complete college" because there were no federal or private student loans for available to him during that time.  Inconsistent with this statement is the Veteran's later statement, from April 2014, that he sought treatment for his cervical spine and neurological conditions in 1968 but was told to "go home and forget it," due to the racial discrimination.  

Turning to the evidence of record, the Veteran's service treatment records demonstrate that he had normal neck and extremities at his enlistment examination in September 1965, at his separation examination in October 1968, and during a November 1973 examination as an officer candidate.  In each of the accompanying Reports of Medical History, the Veteran denied any arthritis, rheumatism, or bursitis; bone, joint or other deformity; or, recurrent back pain.  There was also no evidence of any neurological complaints of the Veteran's bilateral upper or lower extremities during any of those examinations.  His service treatment records document that he availed himself of treatment for different ailments at various times during his period of service, although none of those injuries related to his neck/cervical spine, neurological complaints of his bilateral upper and lower extremities, or to any injury due to a rifle butt incident or accident.  

The first evidence of any cervical spine or bilateral upper and lower extremity neurological complaints in the record are in the Veteran's VA treatment records many years after discharge from service.  Specifically, in August 2010, the Veteran was hospitalized at VA for treatment for his PTSD.  During his 2 month in-patient admission, the Veteran complained of numbness down his left arm.  He had an x-ray of his cervical spine for complaints of neck pain with radiation to his left shoulder, which revealed marked degenerative disc disease (DDD) from the C4 to the T1.  Generally, the subsequent VA treatment records demonstrate continued pain management and provision of medications in part due to the Veteran's cervical spine and neurological complaints.  

However, prior to August 2010, the Board finds it significant that the Veteran was seen by VA in February 2008 for mental health and substance abuse problems, although it was noted at that time that he had a physical examination 6 months prior and had no known medical problems at that time.  Also, in a September 2009 VA primary care physical examination, the Veteran did not have any cervical spine complaints and his cervical spine was normal on examination without any pain on palpitation; he did not have any neurological complaints of the bilateral upper or lower extremities at that time.  In a March 2010 VA mental health record, the Veteran reported being kicked in the face due to not shooting well in basic training.  

Moreover, in an April 2010 statement, the Veteran listed 11 specific disorders that he was being treated for by VA that had "existed from [his] military service to the present time."  The Veteran's cervical spine and upper and lower extremity neurological conditions were not among those listed disorders.  

The Board has additionally reviewed the SSA records associated with the claims file.  Those records do not demonstrate any complaints or treatment for cervical spine, or upper or lower extremity neurological disorders.

In an August 2012 private treatment record, Dr. G.F. noted that the Veteran reported an on-and-off history of neck and left arm pain dating back to 1965 when he was injured while in the Marine Corps.  "He reports he was doing well for quite some time but that many years ago, within the past 10 years or so, he started developing left arm symptoms."  The Veteran denied any new injuries; he also reported that he was supposed to have neck surgery in 2011, although he did not have that procedure as he had an upper respiratory infection at that time.  After examination, Dr. G.F. diagnosed the Veteran with cervical spine degenerative disc disease (DDD) with cervical spine stenosis, cervical radiculopathy, and cervicalgia.  Dr. G.F. did not provide any medical opinion as to the etiology of the Veteran's cervical spine or upper extremity neurological disorders.  

Based on the evidence just described, the Board must find that service connection for cervical spine, and bilateral upper and lower extremity neurological disorders must be denied at this time.  

The Board acknowledges that the Veteran has current cervical spine and upper extremity neurological disorders during the appeal period, as noted by Dr. G.F.  

Initially, the Board reflects that the diagnoses of those disorders were not shown to be within one year of his last exposure to herbicides in service or within one year of his discharge from service.  Consequently, presumptive service connection is not warranted in this case.  See 38 C.F.R. §§ 3.307, 3.309.  

Furthermore, the evidence is against a finding that the Veteran had any in-service injury on which the Board can find a claim of service connection to be based.  Although the Veteran stated that he was injured in basic training by his drill sergeant hitting him with the butt of his rifle, the Veteran's cervical spine and upper extremities were normal during service, particularly as noted in his separation examination in October 1968 and post-discharge examination in November 1973.  

Moreover, the Board finds that the Veteran's statements that he was injured in that manner are not credible.  In March 2010, prior to the Veteran ever reporting any cervical spine or neurological symptoms, he reported that he was kicked in the head for not shooting well, rather than being hit with the butt of a rifle in the neck and back as he would later report when filing his claim for benefits related to his cervical spine and extremities.  Regardless, there is no evidence in the records, particularly in his service treatment records, to support either injury as the Veteran has described during the appeal period.  

As to the Veteran's statements that he did not seek treatment for those conditions during service for fear of being punished, the Board finds that this is inconsistent with the record.  The Veteran sought treatment for other conditions during military service so it does not follow that he would be wary of reporting for neurological and/or cervical spine symptoms if they were indeed present.  Moreover, the Veteran's statements regarding reprisal for seeking treatment are without merit with regard to failing to report any problems during his November 1973 examination, a time when he was not in service and therefore there would be no reprisal for reporting any problems.  

In short, for the above reasons, the Board finds that the Veteran's statements that he was injured during service during basic training by his drill sergeant are not credible.  

Furthermore, as to the Veteran's statements that he had pain ever since military service, the Board also finds that statement to be not credible.  Specifically, the Veteran denied any cervical spine and upper extremity problems in his separation examination in 1968, post-service examination in 1973, and for many years after military service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).  

In particular, the first evidence of any cervical spine and upper extremity complaints were in August 2010-a full two years after initially seeking treatment with VA for a myriad of other problems and complaints of pain.  The VA treatment records specifically demonstrate that the Veteran denied any problems related to his neck and upper extremities during physical examinations prior to August 2010.  Such evidence is more credible and probative with respect to whether the Veteran had an ongoing significant problem related to his cervical spine and upper extremities.  

Not only does the Board find the VA treatment evidence to be the most probative, but as to the Veteran's statements in April 2014 that he sought treatment for his cervical spine and upper and lower extremity neurological disorders in 1968 at Bay Pines VA Medical Center, the Board also finds those statements to be not credible.  

Based on the presumption of regularity, the Board finds that if the Veteran were to have sought treatment in 1968, those records would have properly created and maintained.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926), for the preposition that "it is presumed that government officials 'have properly discharged their official duties."); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (applying the presumption of regularity to official duties of the RO).

Instead, in December 2016, VA indicated that it was unable to locate any records at Bay Pines VA Medical Center from 1968.  Those records are likely not available because they do not exist.  Prior to April 2014, the Veteran denied any treatment for cervical spine or neurological disorders by VA in his statements; only after multiple denials of benefits did the Veteran then begin reporting treatment to have occurred in 1968.  In discussing those unavailable records, the Veteran preemptively indicated that such records were not in his records because of what he described as discriminatory policies of the time.  However, aside from his uncorroborated claims of a generic discriminatory history applied to him, the Veteran has not provided any evidence to rebut the presumption of regularity in this case.  His statements are not sufficient to rebut the presumption.

In short, VA has searched for the records and not found any; the allegation that he sought treatment in 1968 is inconsistent with his prior statements of record, and the Board finds the assertions of treatment by VA in 1968 to lack credibility.  Rather, the Board finds the Veteran's prior statements that he never sought treatment with VA for his claimed cervical spine and neurological conditions to be more credible and to comport with the other evidence of record.  Therefore, further attempts to obtain any 1968 VA treatment records would be futile and the Board will not remand the case at this time in order to obtain those records.  

In conclusion, the preponderance of evidence is against a finding that the Veteran suffered an in-service injury or event on which a claim of service connection for the currently-diagnosed cervical spine and upper extremity neurological disorders could be predicated.  The Board does acknowledge that a VA examination has not been afforded to the Veteran in this case respecting his cervical spine and upper extremity neurological disorders; however, the Board finds that such an examination is not warranted in this case as the low threshold under McLendon v. Nicholson, 20 Vet App. 79, 81 (2006), for obtaining an examination has not been met in this case, as evidence does not establish a relevant in-service injury or event.  

Finally, as to the claimed lower extremity neurological disorder, the evidence of record does not demonstrate any neurological disorder of his bilateral lower extremities, in particular his feet, during the appeal period.  The Veteran has never sought any treatment for or complained of any such symptomatology, nor has he presented any evidence of a diagnosis demonstrating that a current disability existed during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").

Although the Board does acknowledge that a VA examination to verify the existence of a current disability was not performed, the Board finds that a provision of a VA examination in this case is not warranted, as even if the Board were to find that there was a current disability of the lower extremities in this case, that claim must also necessarily be denied on the same basis as the cervical spine and upper extremity claims-namely, there is no evidence of an in-service injury or event on which a service connection claim can be based-as discussed above.  

Accordingly, for the reasons stated above, the claims of service connection for cervical spine, and bilateral upper and lower extremity neurological disorders must be denied at this time on the basis of the evidence of record at this time.  See 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.


ORDER

New and material evidence having not been received, reopening a claim of service connection for sleep apnea is denied.  

Service connection for a cervical spine disorder is denied.  

Service connection for a neurological disorder of the upper extremities is denied.  

Service connection for a neurological disorder of the lower extremities is denied.


REMAND

With respect to the PTSD issue, the Veteran submitted an October 2012 letter from the St. Petersburg Vet Center, indicating that he underwent testing and treatment for his PTSD at that time.  After review of the claims file, it does not appear that records from the St. Petersburg Vet Center, including the October 2012 treatment and testing records, have been obtained or that attempts to obtain those records have been undertaken.  Accordingly, the Board must remand the PTSD claim at this time in order for attempts to obtain those records to be accomplished.  See Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records, specifically citing Bell v. Derwinski, 2 Vet. App. 611 (1992)).  

The TDIU is inextricably intertwined with the PTSD claim and is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, the Board also finds that any outstanding VA treatment records should also be obtained.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell, supra.

Turning to the erectile dysfunction and GERD issues, the Veteran has asserted that those disorders are related to his service-connected PTSD and has submitted several treatise documents to support his contentions.  Although the May 2013 VA examiner addressed whether the Veteran's erectile dysfunction or GERD was proximately due to the medications he takes for his PTSD, the examiner did not address the treatise evidence submitted or any direct relationship between his erectile dysfunction and GERD and his service-connected PTSD, nor did the examiner address the aggravation aspect of secondary service connection.  Therefore, a remand is necessary in order to obtain another VA examination and medical opinion that addresses the Veteran's contentions.  See 38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

As to the Veteran's claimed substance abuse as secondary to his PTSD, the February 2016 examiner stated that the Veteran had a long history of alcohol and cocaine use; the examiner, however, summarily concluded that his substance abuse disorders were "not caused by his PTSD."  No rationale for that opinion was provided, nor did the examiner provide an opinion as to whether a substance abuse disorder was aggravated by the Veteran's PTSD.  Hence, the opinion is inadequate, and a remand is necessary to obtain an adequate opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

In light of the potential relationship between the Veteran's hepatitis C and his claimed cocaine use, the Board finds that the hepatitis C issue is intertwined with the substance abuse issue and is also remanded at this time.  See Henderson, supra; Harris, supra.

Finally, the Veteran has claimed that he has skin problems in his groin region that are related to military service, to include treatment for skin problems during service as well as his presumed herbicide exposure; he indicated repeatedly in his statements that he had skin problems of the groin since military service.  

The Veteran's VA treatment records document treatment for "scrotal lesions" and other skin problems of the groin.  He underwent a VA skin examination in March 2011, at which time he was diagnosed with dermatitis; the May 2011 examiner opined that such was likely related to his exposure to herbicides during service, although no rationale for that opinion was provided at that time.  

The Veteran underwent another VA examination in May 2013, at which time the examiner noted that the Veteran did not have any active skin disorder, although it was noted that it only intermittently recurred and usually in the hot and humid months.  The examiner, however, did note that the Veteran likely had a "jock itch" or fungal infection of the groin.  The examiner opined that the Veteran's skin disorder was less likely as not related to service to include treatment therein, although the rationale for that opinion was that providing an "opinion is actually moot" because the Veteran did not have an active skin disability, there was no notation of a chronic skin condition in the groin during service, and there was no nexus between the lesions and abscesses noted in service; "he finished service more than 40 years ago."  

The Board finds that this opinion is inadequate as it appears based, at least in part, on the fact that the Veteran's skin disability was not currently active on examination.  See McClain, supra.  Further, it is clear that the examiner did not review the VA treatment records, which did, in fact, demonstrate treatment for skin problems of the groin; therefore, the requested opinion is not actually moot at all.  Therefore a remand of the skin issue is necessary in order to obtain another VA examination with an examiner who has not previously participated in this case.  See Barr, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records not already associated with the claims file from the Bay Pines VA Medical Center, or any other VA medical facility that may have treated the Veteran and associate those documents with the claims file.

2.  Obtain any and all St. Petersburg Vet Center records not already associated with the claims file and associate those documents with the claims file.

3.  After completion of the above, send this case to the February 2017 VA psychiatric examiner (or any other equally-qualified examiner if that examiner is unavailable) for an addendum opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's substance abuse disorder was either (a) caused by; or (b) aggravated (i.e., chronically worsened) by the Veteran's service-connected PTSD, to include as a result of any "self-medication" of PTSD.  

The examiner must specifically discuss the Veteran's reported medical history, as well as his lay statements of record, reflecting continuity of symptomatology since discharge from service, and any other pertinent evidence of record, including the previous VA examiner's findings and conclusions, as appropriate.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  Ensure that the Veteran is scheduled for a VA examination with an appropriate examiner regarding his erectile dysfunction.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Following examination of the Veteran and review of the claims file, the examiner must indicate whether the Veteran has erectile dysfunction.  Then, the examiner should opine whether that disorder is at least as likely as not (a 50 percent or greater probability) either (a) caused by; or (b) aggravated (i.e., chronically worsened) by the Veteran's service-connected PTSD, to include any medications that he takes for PTSD.  

The examiner should specifically address the treatise evidence submitted by the Veteran regarding a relationship between PTSD and erectile dysfunction.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

5.  Ensure that the Veteran is scheduled for a VA examination with an appropriate examiner regarding his gastrointestinal disorder.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Following examination of the Veteran and review of the claims file, the examiner must indicate any and all gastrointestinal disorder found, to include gastroesophageal reflux disease (GERD).  Then, the examiner should opine whether that disorder is at least as likely as not (a 50 percent or greater probability)  either (a) caused by; or (b) aggravated (i.e., chronically worsened) by the Veteran's service-connected PTSD, to include any medications that he takes for that disability.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

6.  Ensure that the Veteran is scheduled for VA examination regarding his skin disorder with an appropriate examiner who has not previously participated in this case.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Following examination of the Veteran and review of the claims file, the examiner must indicate any and all skin disorders of the groin region found at any time during the appeal period, to include dermatitis or jock itch/a fungal infection of the groin.  The examiner should additionally address whether those two noted skin disorders in his VA examinations are, in fact, the same skin disorder, as well as whether such are the same manifested disorder as described in the VA treatment records.  

Then, the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such skin disorder began in or is otherwise related to the Veteran's period of military service, to include his presumed exposure to herbicides/Agent Orange during his service in the Republic of Vietnam.  The examiner is cautioned that a rationale that a skin disorder is not due to exposure to Agent Orange because such skin disorder is not on the list of presumptive diseases due to Agent Orange exposure will not be an adequate opinion.  Rather, any opinion must be supported by medical reasoning, not reference to regulations.  

The examiner must specifically discuss the Veteran's reported medical history, as well as his lay statements of record, reflecting continuity of symptomatology since discharge from service, and any other pertinent evidence of record, including the previous VA examiner's findings and conclusions, as appropriate.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale. 

7.  Following any additional indicated development, review the claims file and readjudicate the Veteran's claims of service connection for skin, hepatitis C, erectile dysfunction, gastrointestinal/GERD, and substance abuse disorders, increased evaluation of his PTSD, and entitlement to TDIU.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative a supplemental statement of the case and allow the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


	(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


